•Mr. Chief Justice Waite
delivered the opinion of the court.
This case is very imperfectly presented. No one appears for the appellee, and the record is incomplete. The bill charges the appellee with an infringement of certain letters patent issued to and owned by the appellant. The answer attacks the validity of the patent, and denies the infringement. The court below, with*670out passing on the other questions, held there was no infringement. The appellee evidently claimed under a patent to himself, which, with the accompanying drawings- and certain models, was in evidence. This evidence is not before us. Neither the patent nor the drawings are in the record, and the models have not been brought up. Nor have we been able to find anywhere in the record a satisfactory description of the structure which the appellee uses. The burden of proving the infringement is on the appellant. The necessary proof in this respect has not been made, and the decree below is consequently Affirmed.
Mr. J. J. Noah and Mr. C. K. Davis for appellant.
No appearance for appellee.